EXHIBIT 10.8

 

 

BUSINESS ALLIANCE AGREEMENT

 

by and between

 

LAZARD GROUP LLC

 

and

 

LFCM HOLDINGS LLC

 

Dated as of May 10, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

Section 1.1

  

Certain Defined Terms

   1

Section 1.2

  

General

   5

ARTICLE II ALLIANCE

   6

Section 2.1

  

Alliance Management

   6

Section 2.2

  

Lazard Group Referral Agreement

   6

Section 2.3

  

LFCM Holdings Referral Agreement

   9

Section 2.4

  

Brokerage Accounts and Transactions

   9

Section 2.5

  

Alliance Term

   10

Section 2.6

  

Termination of Alliance

   10

Section 2.7

  

Effect of Termination of Alliance Term

   11

ARTICLE III OPTIONS TO PURCHASE

   11

Section 3.1

  

Option to Purchase LAI North America

   11

Section 3.2

  

Closing of the Purchase and Sale of LAI North America

   11

Section 3.3

  

Option to Purchase LAI Europe

   13

Section 3.4

  

Closing of the Purchase and Sale of LAI Europe

   13

Section 3.5

  

Further Assurances

   14

Section 3.6

  

Costs and Expenses

   15

Section 3.7

  

Covenants Regarding the Merchant Banking Business

   15

Section 3.8

  

Lazard Group Non-Compete

   21

Section 3.9

  

Acknowledgement of Existing Obligations

   22

Section 3.10

  

No Obligation to Provide Capital or Funding

   23

ARTICLE IV LFCM NON-COMPETE

   23

Section 4.1

  

LFCM Non-Compete

   23

ARTICLE V GENERAL TERMS AND CONDITIONS

   25

Section 5.1

  

Complete Agreement

   25

Section 5.2

  

Expenses

   25

Section 5.3

  

Governing Law

   25

Section 5.4

  

Notices

   25

Section 5.5

  

Amendment, Modification or Waiver

   26

Section 5.6

  

Successors and Assigns; No Third-Party Beneficiaries

   26

Section 5.7

  

Counterparts

   26

Section 5.8

  

Delaware Court

   26

Section 5.9

  

Interpretation

   26

Section 5.10

  

Severability

   26

Section 5.11

  

No Joint Venture

   27

Section 5.12

  

No Individual Authority

   27

Section 5.13

  

Non-Exclusivity

   27

Section 5.14

  

Regulatory Obligations

   27

 

-i-



--------------------------------------------------------------------------------

EXHIBIT A – Alliance Managers

EXHIBIT B – Members of the Underwriting Committee

 

SCHEDULES

 



--------------------------------------------------------------------------------

BUSINESS ALLIANCE AGREEMENT

 

This BUSINESS ALLIANCE AGREEMENT (this “Agreement”), dated as of May 10, 2005,
is made and entered into by and between Lazard Group LLC, a Delaware limited
liability company (“Lazard Group”), and LFCM Holdings LLC, a Delaware limited
liability company (“LFCM Holdings”). Lazard Group and LFCM Holdings are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”. Capitalized terms used in this Agreement that are not otherwise
defined herein shall have the meanings ascribed to them in the Separation
Agreement (as defined herein).

 

RECITALS

 

WHEREAS, Lazard Group and LFCM Holdings have entered into a certain Master
Separation Agreement, dated as of the date hereof (as it may be amended from
time to time, the “Separation Agreement”), which sets forth the principal
corporate transactions required to effect the separation of Lazard Group’s
businesses into two separate companies and to recapitalize Lazard Group through
a series of transactions; and

 

WHEREAS, pursuant to the provisions of the Separation Agreement, from and after
the consummation of the Separation as provided in the Separation Agreement, (a)
the LFCM Companies will be engaged in the LFCM Businesses, (b) the Lazard Group
Companies will be engaged in the Lazard Group Businesses, (c) the LFCM Companies
will own and control the LFCM Assets and assume and be responsible for the LFCM
Liabilities, and (d) the Lazard Group Companies will own and control the Lazard
Group Assets and retain and be responsible for the Lazard Group Liabilities; and

 

WHEREAS, Section 2.6(a) of the Separation Agreement provides that, after the
Contribution and prior to the First Distribution, each of Lazard Group and LFCM
Holdings shall enter into this Agreement, which is the Business Alliance
Agreement referred to in the Separation Agreement; and

 

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
of their agreement regarding certain business alliances, arrangements,
understandings and relationships between them and among the other members of
each of their respective Groups following the completion of the Separation (the
“Alliance”).

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, and intending to be
legally bound hereby, the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified person, a person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified person.

 

“Capital Support” means, with respect to any Fund, committing at least an amount
of funds sufficient to pay the capital commitment of the general partner or
similar managing entity required by investors of such Fund at the applicable
time and places.

 

“Change of Control” means, with respect to any person (the “Target Person”), the
consummation of any transaction or series of related transactions involving: (i)
any purchase or acquisition (whether by way of merger, share exchange,
consolidation, business combination, consolidation or similar transaction or
otherwise) by another person or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended), other than any
Affiliate of the Target Person prior to such transaction or series of related
transactions (such other person or group, an “Acquiring Person”), of either (A)
the majority of the securities entitled to elect the board of directors or
equivalent governing body of the Target Person, (B) the majority of the limited
liability company interests or limited partnership interests of the Target
Person, (C) the general partnership interest or managing member interest of the
Target Person, or (D) all or substantially all of the assets of the Target
Person and its Subsidiaries, taken together as a whole; or (ii) any sale, lease,
exchange, transfer, license or disposition of all or substantially all of the
assets of the Target Person and its Subsidiaries, taken together as a whole, to
an Acquiring Person; provided, however, that (x) any sale, transfer or
disposition of all of the outstanding limited liability company interests in LAI
North America to Lazard Group pursuant to the exercise of the North American
Option shall not be deemed to be a Change of Control of LFCM Holdings, LAI
Holdings, LAI North America or any Subsidiary of LAI North America and (y) any
sale, transfer or disposition of all of the outstanding limited liability
company interests in LAI Europe to Lazard Group pursuant to the exercise of the
European Option shall not be deemed to be a Change of Control of LFCM Holdings,
LAI Holdings, LAI Europe or any Subsidiary of LAI Europe.

 

“Controlled Affiliate” means, with respect to any person, any Affiliate of such
person controlled by such person or any Subsidiary of such person.

 

“Equity Rights” means any (a) securities, options, warrants, calls, rights,
conversion rights, preemptive rights, rights of first refusal, redemption
rights, repurchase rights or plans, “tag-along” or “drag-along” rights, or (b)
commitments, agreements, arrangements or undertakings to issue or grant any of
the foregoing.

 

“European Competitive Business” means the management, sponsorship or formation
of alternative investment Funds (including related joint ventures and alliances
and including management, general partner and investment activities) whose
primary objective is to make privately negotiated investments in companies or
entities primarily doing business in Europe or headquartered in Europe with
substantial business in Europe; provided, however, that the term “European
Competitive Business” shall not include (a) any business or activity conducted
by Lazard Group or any of its Subsidiaries immediately after the Separation or
conducted by Wasserstein & Co., LP or Wasserstein & Co., Inc. or (b) any
business or activity that is permitted to

 

-2-



--------------------------------------------------------------------------------

be conducted by Fonds Partenaires Group or any Lazard Group Company (other than
LEPEP) as of the date hereof under the LEPEP Operating Agreement, even if such
LEPEP Operating Agreement is terminated after the date of this Agreement.

 

“European Merchant Banking Business” means the management, sponsorship or
formation of alternative investment Funds (including related joint ventures and
alliances and including management, general partner and investment activities)
whose primary objective is to make privately negotiated investments in companies
or other entities primarily doing business in Europe or headquartered in Europe
with substantial business in Europe, real estate located in Europe or loans
relating to real estate located in Europe.

 

“Financial Advisory or Asset Management Opportunity” means any opportunity to
provide financial advisory and investment banking services or asset management
services (other than any services within the scope of the North American
Merchant Banking Business or the European Merchant Banking Business); provided,
however, that for purposes of clarity, the term “Financial Advisory or Asset
Management Opportunity” shall not include (i) underwriting and/or public
distribution of equity, debt or convertible securities, including any securities
of any Funds managed by LAI Holdings or its Subsidiaries or (ii) any such
opportunity with respect to a Fund managed by LAI Holdings or its Subsidiaries
or any portfolio company or investment of any such Fund.

 

“Fund” means any fund or similar investment vehicle through which commingled
capital is managed, including any co-investment vehicle, alternative investment
vehicle, side-by-side vehicle or managed accounts incidental thereto; provided,
however, that the term “Fund” shall not include any investment of the foregoing
or any portfolio company of the foregoing.

 

“Lazard Competitive Business” means any business of the type or nature engaged
in or operated by Lazard Group and the Lazard Group Companies; provided,
however, that the term “Lazard Competitive Business” shall not include (a) the
North American Merchant Banking Business, (b) the European Merchant Banking
Business or (c) the Capital Markets Business; provided, further, however, that
the term “Lazard Competitive Business” shall include (i) the North American
Merchant Banking Business as of and if the North American Closing shall have
occurred; and (ii) the European Merchant Banking Business as of and if the
Europe Closing shall have occurred.

 

“Lazard Group Representative” means Kenneth M. Jacobs and Steven J. Golub;
provided, however, that Lazard Group shall have the right to add or remove any
Lazard Group Representative by providing LFCM Holdings with at least 5 business
days’ prior written notice.

 

“LFCM Representative” means David McMillan and William Rosenberg; provided,
however, that LFCM Holdings shall have the right to add or remove any LFCM
Representative by providing Lazard Group with at least 5 business days’ prior
written notice.

 

“LFCM Retained Interest” means any Net Carry or other economic benefit to which
LFCM Holdings shall be entitled to receive as set forth in Schedule 3.7(c)(i).

 

-3-



--------------------------------------------------------------------------------

“License Agreement” means that certain License Agreement, dated as of the date
hereof, by and among Lazard Strategic Coordination Company LLC, Lazard Frères &
Co. LLC, Lazard Frères S.A.S., Lazard & Co., Holdings Limited and LFCM Holdings.

 

“Net Carry”, with respect to any Fund, means the aggregate carry for such Fund
less the share of the carry allocated or reserved for allocation to the managers
of such Fund, subject in each case to the “clawback” obligations, if any, to
return some or all of the carried interest distributions in accordance with the
agreement governing such Fund.

 

“Non-Compete Term” means the latest to occur of (a) the expiration or
termination of the Alliance Term, (b) the expiration of the North American
Option, (c) the North American Closing, (d) the expiration of the European
Option, (e) the European Closing or (f) the termination or revocation of all of
the Lazard Licenses (as defined in the License Agreement).

 

“North America” means the United States, Canada, Bermuda and the Cayman Islands.

 

“North American Competitive Business” means the management, sponsorship or
formation of alternative investment Funds (including related joint ventures and
alliances and including management, general partner and investment activities)
whose primary objective is to make privately negotiated investments in companies
or other entities primarily doing business in North America or headquartered in
North America with substantial business in North America, real estate located in
North America or loans relating to real estate located in North America;
provided, however, that the term “North American Competitive Business” shall not
include any business or activity conducted by Lazard Group or any of its
Subsidiaries immediately after the Separation or conducted by Wasserstein & Co.,
LP or Wasserstein & Co., Inc.

 

“North American Merchant Banking Business” means the management, sponsorship or
formation of alternative investment Funds (including related joint ventures and
alliances and including management, general partner and investment activities)
whose primary objective is to make privately negotiated investments in companies
or other entities primarily doing business in North America or headquartered in
North America with substantial business in North America, real estate located in
North America or loans relating to real estate located in North America.

 

“Revenue” means all fees, compensation, commissions and similar payments,
including engagement fees, transaction and “success” fees, “break up” fees,
referral fees, commitment fees, management fees, underwriting fees, selling
concessions and other derivative fees; provided that the amount of any such
Revenue shall be reduced by the aggregate amount of out-of-pocket costs and
expenses (including reasonable attorneys’ fees) reasonably incurred by any LFCM
Company or any Lazard Group Company in connection with any Underwriting and
Distribution Opportunity (including any Lazard Referred Opportunity) for which
any LFCM Company is engaged, including the activities described in Sections
2.2(a) and 2.2(b).

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

-4-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any person, any corporation, limited
liability company, company, partnership, trust, association or other legal
entity or organization of which such person (either directly or through one or
more Subsidiaries of such person) (a) owns, directly or indirectly, a majority
of the capital stock or other equity interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation, limited liability company, company,
partnership, trust, association or other legal entity or organization, or (b) is
otherwise entitled to exercise (1) a majority of the voting power generally in
the election of the board of directors or other governing body of such
corporation, limited liability company, company, partnership, trust, association
or other legal entity or organization or (2) control of such corporation,
limited liability company, company, partnership, trust, association or other
legal entity or organization; provided, however, that “Subsidiary” shall not
include any Fund or any investment or portfolio company of any Fund.

 

“Underwriting and Distribution Opportunity” means the underwriting and/or public
distribution or private investments in public equities (or PIPEs) or Rule 144A
offerings of equity, debt or convertible securities primarily in the United
States and/or the United Kingdom.

 

Section 1.2 General. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to time.
When used herein:

 

(a) the word “or” is not exclusive;

 

(b) the word “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
person, means the direct or indirect possession of the power to direct or cause
the direction of the management or policies of such person, whether through the
ownership of voting securities, by contract or otherwise;

 

(c) the words “including”, “includes”, “included” and “include” are deemed to be
followed by the words “without limitation”;

 

(d) the terms “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

 

(e) the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and

 

(f) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
annex and schedule references not attributed to a particular document shall be
references to such exhibits, annexes and schedules to this Agreement.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

 

ALLIANCE

 

Section 2.1 Alliance Management.

 

(a) Alliance Managers. Each Party shall name one or more representatives to be
its Alliance manager for this Agreement (collectively, the “Alliance Managers”).
The initial Alliance Managers for each Party are listed in Exhibit A hereto.
Either Party may replace any of its Alliance Managers at its sole discretion at
any time upon reasonable advance notice to the other.

 

(b) Meetings. Meetings of the Alliance Managers shall be held from time to time
as agreed by the Alliance Managers and shall occur at least annually. Such
meetings may be conducted either in person, by video conference or by telephone.

 

(c) Responsibilities. The Alliance Managers shall be responsible for engaging
the appropriate representatives of their respective companies to facilitate the
ability of the Parties to meet their obligations hereunder. The responsibilities
of the Alliance Managers shall include:

 

(i) Overall management of the collaborative Alliance of the Parties as
contemplated by this Agreement and the Separation Agreement; and

 

(ii) Providing a forum for the expeditious resolution of conflicts or disputes
between or among the Parties and/or other members of each Group arising out of
this Agreement.

 

Section 2.2 Lazard Group Referral Agreement.

 

(a) Lazard Group Referrals. If Lazard Group or any Lazard Group Company becomes
aware of any Underwriting and Distribution Opportunity through its activities in
the Lazard Competitive Business, the Lazard Group Representative shall deliver
notice (a “Lazard Referral Notice”) to the LFCM Representative informing LFCM
Holdings of such Underwriting and Distribution Opportunity and offering to refer
such Underwriting and Distribution Opportunity to LFCM Holdings, subject in each
case to applicable law, the applicable client’s consent, any then existing
contractual or fiduciary obligations of any Lazard Group Company and the
arrangements set forth on Schedule 2.2(a). During the period beginning on the
date of receipt by the LFCM Representative of the Lazard Referral Notice and
expiring on the date (the “Lazard Referral Expiration Date”) that is ten (10)
business days thereafter, LFCM Holdings shall have the right to participate with
Lazard Group in seeking such Underwriting and Distribution Opportunity with
Lazard Group by having the LFCM Representative deliver notice (the “LFCM
Acceptance Notice”) to the Lazard Group Representative of such decision, subject
in each case to applicable law, the applicable client’s consent and any
then-existing contractual or fiduciary obligations of any Lazard Group Company.
Lazard Group shall not, and shall cause the Lazard Group Companies not to, refer
any Underwriting and Distribution Opportunity to any person other than an LFCM
Company unless (i) otherwise requested by the applicable client or required by
any then-existing contractual obligation or fiduciary obligation, (ii) LFCM
Holdings shall not accept the offer set forth in the Lazard Referral Notice or
(iii) the LFCM Representative shall fail

 

-6-



--------------------------------------------------------------------------------

to deliver an LFCM Acceptance Notice to the Lazard Group Representative on or
prior to the Lazard Referral Expiration Date. For purposes of clarity, nothing
in this Agreement shall require any LFCM Company to accept, effect or
participate in any underwriting or public distribution of equity, debt or
convertible securities in respect of any Underwriting and Distribution
Opportunity.

 

(b) Assistance. If the applicable client agrees to engage any LFCM Company in
any Underwriting and Distribution Opportunity referred to it by Lazard Group
pursuant to Section 2.2(a) (each, a “Lazard Referred Opportunity”), upon request
of such LFCM Company, Lazard Group shall, or shall cause the appropriate Lazard
Group Company, to provide commercially reasonable assistance with respect to due
diligence and other customary corporate finance activities, consistent with past
practice, to such LFCM Company in connection with such Lazard Referred
Opportunity; provided, however, that no Lazard Group Company shall be obligated
to provide financing or to lend any funds to any LFCM Company, or guarantee any
obligations or otherwise place any of its capital at risk, in connection
therewith or take such actions that in its view could reasonably be expected to
result in an adverse regulatory or other risk to such Lazard Group Company or
violate any applicable law.

 

(c) Lazard Referral Fee; Expense Reimbursement. In consideration of the
referrals described in Section 2.2(a) and any assistance described in Section
2.2(b), LFCM Holdings shall (i) pay to Lazard Group a fee (the “Lazard Referral
Fee”) equal to 50% of the aggregate Revenue paid by the applicable client in
respect of any Lazard Referred Opportunity for which any LFCM Company is
engaged; and (ii) reimburse Lazard Group for all unreimbursed out-of-pocket
costs and expenses (including reasonable attorneys’ fees) reasonably incurred by
any Lazard Group Company in connection with the activities described in Sections
2.2(a) and 2.2(b) (the “Unreimbursed Lazard Referral Expenses”). As a condition
to entering into this Agreement and the License Agreement, LFCM Holdings shall
pay to Lazard Group a fee (the “Consideration Fee”) equal to 20% of the
aggregate Revenue paid by the applicable client in respect of any Underwriting
and Distribution Opportunity (other than any Lazard Referred Opportunity) for
which any LFCM Company is engaged during the Alliance Term.

 

(d) Payment. LFCM Holdings shall pay to Lazard Group the Lazard Referral Fee,
Unreimbursed Lazard Referral Expenses and Consideration Fee by wire transfer of
immediately available funds in United States dollars to an account specified by
Lazard Group promptly (and in no event later than five (5) business days) after
any LFCM Company is paid the Revenue by the applicable client in respect of the
applicable Underwriting and Distribution Opportunity.

 

(e) Underwriting Committee. The Parties agree to establish an underwriting
committee (the “Underwriting Committee”), which shall be comprised of an even
number of members and have at least four (4) members. Half of the members of the
Underwriting Committee shall be appointed by LFCM Holdings (the “LFCM-Appointed
Members”), and the other half of the members of the Underwriting Committee shall
be appointed by Lazard Group (the “Lazard-Appointed Members”). The initial
members on the Underwriting Committee are listed in Exhibit B hereto. Each of
LFCM Holdings and Lazard Group may at any time and for any reason or no reason
replace or remove any member appointed by LFCM Holdings or Lazard Group,
respectively. Notwithstanding anything to the contrary set forth in Section
2.2(a), (b), (c) or (d), no LFCM Company shall have the right to undertake or
engage or participate in any underwrit-

 

-7-



--------------------------------------------------------------------------------

ing or distribution of equity, debt or convertible securities without the prior
approval of the Underwriting Committee. The Underwriting Committee shall act by
majority vote of those present at a meeting where there is a quorum. In order
for there to be a quorum at a meeting of the Underwriting Committee, there must
be present at least three members of the Underwriting Committee, at least one of
whom must be an LFCM-Appointed Member and at least one of whom must be a
Lazard-Appointed Member. At any meeting of the Underwriting Committee, the
number of votes cast by the LFCM-Appointed Members must always equal the number
of votes cast by the Lazard-Appointed Members, even if there is an unequal
number of LFCM-Appointed Members and Lazard-Appointed Members present at such
meeting. The Chairman of the Board of LFCM Holdings shall be entitled to attend
any meeting of the Underwriting Committee, but shall not vote and shall not be
designated as either an LFCM-Appointed Member or a Lazard-Appointed Member.

 

(f) Release. LFCM Holdings hereby releases, on behalf of itself and each LFCM
Company, each Lazard Group Company and each of its Subsidiaries or Affiliates or
any of its, its Subsidiary’s or its Affiliate’s, employees, agents, members,
managers, officers and directors (together, the “Lazard Indemnitees”) from and
against any and all claims, demands, complaints, liabilities, losses, damages,
costs and expenses (collectively, “Damages”) arising from, relating to or in
connection with the provision of any assistance by any Lazard Group Company
pursuant to Section 2.2(b), except to the extent that such Damages were caused
by acts or omissions of such Lazard Indemnitee, which acts or omissions are
finally determined by a court of competent jurisdiction to be the result of the
gross negligence or willful misconduct of such Lazard Indemnitee, in which case,
such Lazard Indemnitee shall not be entitled to the benefits of this Section
2.2(f) to the extent that such Damages were caused by such gross negligence or
willful misconduct.

 

(g) Indemnity. LFCM Holdings hereby agrees to indemnify, defend and hold
harmless the Lazard Indemnitees from and against any and all Damages arising
from, relating to or in connection with any demand, claim, proceeding or
complaint by a third party (each, a “Third-Party Claim”) in respect of any
Underwriting or Distribution Opportunity for which any LFCM Company is engaged
(including any Lazard Referred Opportunity), except to the extent that such
Damages were caused by acts or omissions of such Lazard Indemnitee, which acts
or omissions are finally determined by a court of competent jurisdiction to be
the result of the gross negligence or willful misconduct of such Lazard
Indemnitee, in which case, such Lazard Indemnitee shall not be entitled to the
benefits of this Section 2.2(g) to the extent that such Damages were caused by
such gross negligence or willful misconduct. Lazard Group hereby agrees to
indemnify, defend and hold harmless each LFCM Company and each of its
Subsidiary’s or its Affiliate’s, employees, agents, members, managers, officers
and directors (together, the “LFCM Indemnitees”) from and against any and all
Damages to the extent arising from, relating to or in connection with any Lazard
Group Company’s gross negligence or willful misconduct in respect of the
assistance it provides pursuant to Section 2.2(b), except to the extent that
such Damages were caused by acts or omissions of any LFCM Indemnitee, which acts
or omissions are finally determined by a court of competent jurisdiction to be
the result of the gross negligence or willful misconduct of such Lazard
Indemnitee, in which case, such Lazard Indemnitee shall not be entitled to the
benefits of this Section 2.2(g) to the extent that such Damages were caused by
such gross negligence or willful misconduct.

 

-8-



--------------------------------------------------------------------------------

Section 2.3 LFCM Holdings Referral Agreement.

 

(a) LFCM Referrals. If LFCM Holdings or any LFCM Company becomes aware of any
Financial Advisory or Asset Management Opportunity through the North American
Merchant Banking Business or the European Merchant Banking Business, the LFCM
Representative shall deliver notice (a “LFCM Referral Notice”) to the Lazard
Group Representative informing Lazard Group of such Financial Advisory or Asset
Management Opportunity and offering to refer such Financial Advisory or Asset
Management Opportunity to Lazard Group, subject in each case to applicable law,
the applicable client’s consent and any then-existing contractual or fiduciary
obligations of any LFCM Company. During the period beginning on the date of
receipt by the Lazard Group Representative of the LFCM Referral Notice and
expiring on the date (the “LFCM Referral Expiration Date”) that is ten (10)
business days thereafter, Lazard Group shall have the right to accept such
Financial Advisory or Asset Management Opportunity by having the Lazard Group
Representative deliver notice (the “Lazard Acceptance Notice”) to the LFCM
Representative of such decision, subject in each case to applicable law, the
applicable client’s consent and any then-existing contractual or fiduciary
obligations of any LFCM Company. LFCM Holdings shall not, and shall cause the
LFCM Companies not to, refer any Financial Advisory or Asset Management
Opportunity to any person other than a Lazard Group Company unless (i) otherwise
requested by the applicable client or required by any then-existing contractual
obligation or fiduciary obligation, (ii) Lazard Group shall not accept the offer
set forth in the LFCM Referral Notice or (iii) the Lazard Group Representative
shall fail to deliver a Lazard Acceptance Notice to the LFCM Representative on
or prior to the LFCM Referral Expiration Date. For purposes of clarity, nothing
in this Agreement shall require any Lazard Group Company to accept, effect or
participate in any Financial Advisory or Asset Management Opportunity.

 

(b) LFCM Referral Fee. In consideration of the referrals described in Section
2.3(a), Lazard Group shall pay to LFCM Holdings a customary finders’ fee as
Lazard Group and LFCM Holdings shall mutually agree for each Financial Advisory
or Asset Management Opportunity referred by an LFCM Company for which any Lazard
Group Company is engaged.

 

Section 2.4 Brokerage Accounts and Transactions. As long as Lazard Capital
Markets LLC (“LCM”) shall be a Controlled Subsidiary of LFCM Holdings, Lazard
Group agrees to use its commercially reasonable efforts to cause: (i) Lazard
Frères & Co. LLC (“LF&Co”) and its Subsidiaries to maintain their proprietary
and employee accounts at LCM on the same terms and conditions in effect as of
the date hereof with respect to the Capital Markets Business (and LFCM Holdings
shall cause LCM to maintain such proprietary and employee accounts at LCM on
such terms and conditions); (ii) Lazard Asset Management Securities LLC (“LAM
Securities”) to enter into and maintain a clearing agreement with LCM, on terms
mutually agreeable to the parties thereto, pursuant to which LAM Securities will
introduce customer accounts and transactions to LCM; and (iii) Lazard Asset
Management LLC (“LAM”) to refer customer accounts and transactions to LCM in
accordance with applicable law, rules and regulation and customer agreements.
LCM shall not be obligated to accept any account or transaction referred by
LF&Co, LAM or LAM Securities, and Lazard Group shall not be obligated to comply
with this Section 2.4, if prohibited by applicable law, rule or regulation. Upon
the request of Lazard Group, LFCM Holdings shall cause LCM to provide all
information relating to any proprietary and employee account of LF&Co and its
Subsidiaries at LCM described in clause (i) of this Section 2.4 if, in the
opinion of Lazard Group, such information is necessary to comply with

 

-9-



--------------------------------------------------------------------------------

applicable law or regulation. The allocation of fees and costs for such services
shall be set forth on Schedule 2.4.

 

Section 2.5 Alliance Term. Unless earlier terminated by either Party as
permitted under the provisions of this Agreement, the obligations set forth in
this Article II shall commence on the date hereof and shall continue for five
(5) years thereafter (the “Alliance Term”); provided, however, that the Alliance
Term shall automatically renew for successive one-year terms unless either party
elects otherwise by providing the other party with prior written notice
delivered no later than 150 days prior to the end of such term and no earlier
than 210 days prior to the end of such term.

 

Section 2.6 Termination of Alliance.

 

(a) The Alliance Term may be terminated for cause by either Party if the other
Party is in breach of any of its material obligations under this Article II and
fails to remedy such breach within thirty (30) days of receipt by the other
Party of a written notice from the non-breaching Party that specifies the
material breach.

 

(b) In addition, either Party may terminate the Alliance Term, which termination
shall occur immediately after written notice of such termination is delivered to
the other Party, if:

 

(i) the non-terminating Party or any significant Subsidiary of such Party shall
make an assignment for the benefit of creditors;

 

(ii) the non-terminating Party or any significant Subsidiary of such Party shall
petition or apply to any tribunal for the appointment of a trustee or receiver
of it, or of any substantial part of its assets, or commence any proceeding
relating to it under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction whether
now or hereafter in effect;

 

(iii) any bankruptcy, insolvency, receivership or similar petition or
application is filed, or any proceedings are commenced against the
non-terminating Party or any significant Subsidiary of such Party and the
non-terminating Party or any significant Subsidiary of such Party by any act
indicates its approval thereof, consent thereto, or acquiescence therein, or any
order is entered appointing a trustee or receiver, adjudicating the
non-terminating Party bankrupt or insolvent, or approving the petition in any
such proceedings and such order remains unstayed or undischarged for more than
sixty (60) days; or

 

(iv) any order is entered in any proceedings against the non-terminating Party
or any significant Subsidiary of such Party decreeing the dissolution of the
non-terminating Party or such significant Subsidiary and such order remains
unstayed or undischarged for more than sixty (60) days.

 

(c) Either Party may terminate the Alliance Term, upon written notice delivered
within 90 days of the occurrence of a Change of Control of either Party. Such
written notice shall specify the time and date of such termination (or, if not
specified, such termination

 

-10-



--------------------------------------------------------------------------------

shall be effective 10 days after the delivery of such notice). The Party
undergoing the Change of Control shall use its reasonable best efforts to notify
the other Party of such event at the earliest time that it is legally permitted
and practically able to do so.

 

Section 2.7 Effect of Termination of Alliance Term. Upon any expiration or
earlier termination of the Alliance Term and the obligations of the Parties
under this Article II, the rights and obligations of the Parties under Article
II shall terminate, except for the rights and obligations under Sections 2.2(c),
2.2(d), 2.2(f) and 2.2(g) and any claims or causes of actions of the Parties
with respect to material breaches of this Article II prior to the effective time
of such termination, which shall survive such termination.

 

ARTICLE III

 

OPTIONS TO PURCHASE

 

Section 3.1 Option to Purchase LAI North America. Lazard Group shall have the
right and option, to be exercised at any time on or prior to the ninth
anniversary of the date hereof and in Lazard Group’s sole and absolute
discretion, to purchase and acquire all of the outstanding limited liability
company interests in Lazard Alternative Investments LLC, a Delaware limited
liability company (“LAI North America”), for an aggregate purchase price of
eight million dollars (U.S. $8,000,000) (the “North American Option”). To
exercise the North American Option, Lazard Group shall deliver a written notice
(the “North American Option Notice”) to LFCM Holdings setting forth (a) that
Lazard Group is exercising the North American Option and (b) the date, time and
location of the purchase and sale of all of the outstanding limited liability
company interests of LAI North America pursuant to the exercise of the North
American Option; provided, however, that such date shall be at least 45 business
days after the North American Option Notice is delivered to LFCM Holdings.

 

Section 3.2 Closing of the Purchase and Sale of LAI North America.

 

(a) The closing of the purchase and sale of all of the outstanding limited
liability company interests of LAI North America pursuant to the exercise of the
North American Option (the “North America Closing”) shall be held on the date
and at the time and location designated in the North American Option Notice, or
as otherwise mutually agreed by Lazard Group and LFCM Holdings; provided,
however, that the North America Closing shall not occur until the purchase and
sale of all of the outstanding limited liability company interests of LAI North
America as contemplated by this Agreement shall not (i) be prohibited by
applicable law or (ii) require any material consent that has not been obtained,
unless Lazard Group shall waive the receipt of such material consent.

 

(b) If the North American Option is exercised, each party shall use reasonable
best efforts to effectuate the purchase and sale of all of the outstanding
limited liability company interests of LAI North America, including (i) promptly
making all registrations and filings with, and obtaining all necessary consents
from, all governmental authorities and taking all reasonable steps as may be
necessary or advisable to obtain an approval or waiver from all applicable
governmental authorities, (ii) promptly taking such steps to obtain all required
third-party consents for the transaction, and (iii) the duly approved and
authorized prompt execution and delivery of

 

-11-



--------------------------------------------------------------------------------

such further instruments of assignment, transfer, conveyance, endorsement,
direction or authorization and other documents as may be reasonably requested to
effectuate the purchase and sale.

 

(c) At the North America Closing, LFCM Holdings shall deliver to Lazard Group or
its designated Subsidiaries (i) all duly approved and authorized instruments of
assignment, transfer, conveyance, endorsement, direction or authorization and
other documents as may be reasonably requested by Lazard Group to effectuate the
transfer of all of LFCM Holdings’ and its Subsidiaries’ right, title and
interest in, to and under all of the outstanding limited liability company
interests in LAI North America, free and clear of all Liens (other than any
restrictions on transfer under the Securities Act), (ii) a certificate, dated as
of the North America Closing, as to the non-foreign status of LFCM Holdings, in
the form of Exhibit A hereto, as well as any applicable state or local
withholding certificate reasonably requested by Lazard Group, (iii) an
agreement, executed by LFCM Holdings and Lazard Group and in form reasonably
acceptable to LFCM Holdings and Lazard Group, whereby (A) LFCM Holdings shall
represent and warrant to Lazard Group that (1) it is duly organized, validly
existing, has the necessary company power and authority to consummate the
subject transactions and requires no consents other than those set forth on a
schedule to such agreement, (2) immediately after the North America Closing,
Lazard Group or its designated Subsidiary shall own all of the outstanding
limited liability company interests in LAI North America, free and clear of all
Liens, other than any Liens created by Lazard Group or its Subsidiaries upon
acquisition of such interests and other than any restrictions on transfer under
the Securities Act, (3) all of the North American Merchant Banking Business of
LFCM Holdings and its Subsidiaries shall have been conducted solely within LAI
North America and its Subsidiaries and the Funds managed by LAI North America or
its Subsidiaries, (4) it has complied with all of its covenants set forth in
this Agreement to the extent relating to or affecting the North American
Merchant Banking Business, and (5) except as set forth on the balance sheet of
LAI North America and its Subsidiaries or set forth on a disclosure schedule to
the agreement, neither LAI North America nor any of the Subsidiaries of LAI
North America has any material Liabilities; (B) Lazard Group shall agree to
assume all of the Liabilities of LFCM Holdings and its Subsidiaries to the
extent that such Liabilities relate primarily to the North American Merchant
Banking Business and such Liabilities are specifically disclosed on a disclosure
schedule, and LFCM Holdings shall agree, and shall cause its Subsidiaries, to
transfer and convey all of the assets owned by LFCM Holdings and its
Subsidiaries to the extent that such assets relate primarily to the North
American Merchant Banking Business (other than the LFCM Retained Interest); (C)
Lazard Group shall represent and warrant to LFCM Holdings that it is duly
organized, validly existing, has the necessary company power and authority to
consummate the subject transactions; (D) LFCM Holdings shall agree to indemnify
Lazard Group, its Affiliates, representatives and successors for any Liabilities
to the extent resulting from a breach of LFCM Holdings’ representations,
warranties or covenants set forth in such agreement (including for any liability
or obligation of LAI North America or any of its Subsidiaries that is not
primarily related to the North American Merchant Banking Business); provided
that the maximum amount payable under such indemnification obligation for a
breach of representation or warranty (other than a breach of the representation
relating to the title of the limited liability company interests in LAI North
America or the representation relating to the liabilities of LFCM Holdings or
its Subsidiaries, including LAI North America and its Subsidiaries) is U.S.
$8,000,000); and (E) Lazard Group shall agree to indemnify LFCM Holdings, its
Affiliates, representatives and successors for any Liabilities to the extent
resulting from a breach of Lazard Group’s representations, warranties or
covenants set forth in such agreement.

 

-12-



--------------------------------------------------------------------------------

(d) At the North America Closing, and in consideration of the agreement and
deliveries set forth in Section 3.2(c), Lazard Group shall deliver to LFCM
Holdings, by wire transfer to an account designated by LFCM Holdings, an amount
in immediately available funds equal to eight million dollars (U.S. $8,000,000).

 

Section 3.3 Option to Purchase LAI Europe. Lazard Group shall have the right and
option, to be exercised at any time on or prior to the ninth anniversary of the
date hereof and in Lazard Group’s sole and absolute discretion, to purchase and
acquire all of the issued shares in the share capital of Lazard Alternative
Investments (Europe) Limited, a private limited company organized under the laws
of England and Wales (“LAI Europe”), for an aggregate purchase price of two
million dollars (U.S. $2,000,000) (the “European Option”). To exercise the
European Option, Lazard Group shall deliver a written notice (the “European
Option Notice”) to LFCM Holdings setting forth (a) that Lazard Group is
exercising the European Option and (b) the date, time and location of the
purchase and sale of all of the issued shares in the share capital of LAI Europe
pursuant to the exercise of the European Option; provided, however, that such
date shall be at least 45 business days after the European Option Notice is
delivered to LFCM Holdings.

 

Section 3.4 Closing of the Purchase and Sale of LAI Europe .

 

(a) The closing of the purchase and sale of all of the issued shares in the
share capital of LAI Europe pursuant to the exercise of the European Option (the
“Europe Closing”) shall be held on the date and at the time and location
designated in the European Option Notice, or as otherwise mutually agreed by
Lazard Group and LFCM Holdings; provided, however, that the Europe Closing shall
not occur until the purchase and sale of all of the issued shares in the share
capital of LAI Europe as contemplated by this Agreement shall not (i) be
prohibited by applicable law or (ii) require any material consent that has not
been obtained, unless Lazard Group shall waive the receipt of such material
consent.

 

(b) If the European Option is exercised, each party shall use reasonable best
efforts to effectuate the purchase and sale of all of the issued shares in the
share capital of LAI Europe, including (i) promptly making all registrations and
filings with, and obtaining all necessary consents from, all governmental
authorities and taking all reasonable steps as may be necessary or advisable to
obtain an approval or waiver from all applicable governmental authorities, (ii)
promptly taking such steps to obtain all required third-party consents for the
transaction and (iii) the duly approved and authorized prompt execution and
delivery of such further instruments of assignment, transfer, conveyance,
endorsement, direction or authorization and other documents as may be reasonably
requested to effectuate the purchase and sale.

 

(c) At the Europe Closing, LFCM Holdings shall deliver to Lazard Group or its
designated Subsidiaries (i) all duly approved and authorized instruments of
assignment, transfer, conveyance, endorsement, direction or authorization and
other documents as may be reasonably requested by Lazard Group to effectuate the
transfer of all of LFCM Holdings’ and its Subsidiaries’ right, title and
interest in, to and under all of the issued shares in the share capital of LAI
Europe, free and clear of all Liens (other than any restrictions on transfer
under the Securities Act), (ii) a certificate, dated as of the Europe Closing,
as to the non-foreign status of LFCM Holdings, in the form of Exhibit A hereto,
as well as any applicable state or local withholding certificate reasonably
requested by Lazard Group, (iii) an agreement, executed by LFCM Hold-

 

-13-



--------------------------------------------------------------------------------

ings and Lazard Group and in form reasonably acceptable to LFCM Holdings and
Lazard Group, pursuant to which (A) LFCM Holdings shall represent and warrant to
Lazard Group that (1) it is duly organized, validly existing, has the necessary
company power and authority to consummate the subject transactions and requires
no consents other than those set forth on a schedule to the agreement, (2)
immediately after the Europe Closing, Lazard Group or its designated Subsidiary
shall own all right, title and interest in, to and under all of the issued
shares in the share capital of LAI Europe, free and clear of all Liens, other
than any Liens created by Lazard Group or its Subsidiaries upon acquisition of
such shares and other than any restrictions on transfer under the Securities
Act, (3) all of the European Merchant Banking Business of LFCM Holdings and its
Subsidiaries shall have been conducted solely within LAI Europe and its
Subsidiaries and the Funds managed by LAI Europe or its Subsidiaries, (4) it has
complied with all of its covenants set forth in this Agreement to the extent
relating to or affecting the European Merchant Banking Business, and (5) except
as set forth on the balance sheet of LAI Europe and its Subsidiaries or set
forth on a disclosure schedule to the agreement, neither LAI Europe nor any of
the Subsidiaries of LAI Europe has any material Liabilities; (B) Lazard Group
shall agree to assume all of the Liabilities of LFCM Holdings and its
Subsidiaries to the extent that such Liabilities relate primarily to the
European Merchant Banking Business and such Liabilities are specifically
disclosed on a disclosure schedule, and LFCM Holdings shall agree, and shall
cause its Subsidiaries, to transfer and convey all of the assets owned by LFCM
Holdings and its Subsidiaries to the extent that such assets relate primarily to
the European Merchant Banking Business (other than the LFCM Retained Interest);
(C) Lazard Group shall represent and warrant to LFCM Holdings that it is duly
organized, validly existing, has the necessary company power and authority to
consummate the subject transactions; (D) LFCM Holdings shall agree to indemnify
Lazard Group, its Affiliates, representatives and successors for any Liabilities
to the extent resulting from a breach of LFCM Holdings’ representations,
warranties or covenants set forth in such agreement (including for any liability
or obligation of LAI Europe or any of its Subsidiaries that is not primarily
related to the European Merchant Banking Business); provided that the maximum
amount payable under such indemnification obligation for a breach of
representation or warranty (other than a breach of the representation relating
to the title of the limited liability company interests in LAI Europe or the
representation relating to the liabilities of LFCM Holdings or its Subsidiaries,
including LAI Europe and its Subsidiaries) is U.S. $2,000,000; and (E) Lazard
Group shall agree to indemnify LFCM Holdings, its Affiliates, representatives
and successors for any Liabilities to the extent resulting from a breach of
Lazard Group’s representations, warranties or covenants set forth in such
agreement.

 

(d) At the Europe Closing, and in consideration of the agreement and deliveries
set forth in Section 3.4(c), Lazard Group shall deliver to LFCM Holdings, by
wire transfer to an account designated by LFCM Holdings, an amount in
immediately available funds equal to two million dollars (U.S. $2,000,000).

 

Section 3.5 Further Assurances. Each party agrees that, if Lazard Group
exercises the North American Option or the European Option, each party shall
execute, acknowledge, deliver, file, record and publish such further
certificates, amendments to certificates, instruments and documents, and do all
such other acts and things as may be required by law, or as may be required to
carry out the intent and purposes of this Agreement with respect to the North
American Option or the European Option, as applicable.

 

-14-



--------------------------------------------------------------------------------

Section 3.6 Costs and Expenses. Each party shall pay its own costs and expenses
in connection with the exercise of the North American Option and European Option
and the purchase and sale of all of the outstanding limited liability company
interests of LAI North America and issued shares in the share capital of LAI
Europe, respectively, pursuant thereto.

 

Section 3.7 Covenants Regarding the Merchant Banking Business.

 

(a) Covenants Relating to the North American Merchant Banking Business. LFCM
Holdings hereby agrees that, on the date hereof and until the earlier of (1) the
expiration of the North American Option or (2) the North America Closing, except
with the prior written consent of Lazard Group, LFCM Holdings shall, and shall
cause its Subsidiaries to:

 

(i) except as set forth in Schedule 3.7(a)(i), conduct all of the North American
Merchant Banking Business of LFCM Holdings and its Subsidiaries, and hold all of
the assets, rights, property and interests relating to the North American
Merchant Banking Business, in each case solely in and through LAI North America,
its wholly owned Subsidiaries, its Controlled Subsidiaries that are general
partners, managers or persons acting in a comparable capacity of a Fund and the
Funds managed by LAI North America or its Controlled Subsidiaries;

 

(ii) (A) not conduct any business or activity other than the North American
Merchant Banking Business in or through LAI North America or its Subsidiaries
and the Funds managed by LAI North America or its Subsidiaries, and (B) cause
LAI North America and its Subsidiaries not to assume any liabilities or
obligations other than those primarily related to the North American Merchant
Banking Business;

 

(iii) use reasonable efforts to cause the North American Merchant Banking
Business of LFCM Holdings and its Subsidiaries to be conducted in the ordinary
course in all material respects consistent with past practice;

 

(iv) (A) except for (1) distributions to the equityholders of any non-wholly
owned Subsidiary of LAI North America, (2) distributions or dividends (in each
case consisting of either cash or securities received as an in-kind distribution
from a Fund) from any Subsidiary of LAI North America to LAI North America, (3)
distribution or dividends (in each case consisting of either cash or securities
received as an in-kind distribution from a Fund) representing realized profits,
realized income or realized gain from LAI North America to LAI Holdings, from
LAI Holdings to LFCM Holdings, or from LFCM Holdings to its members or (4)
redemptions or repurchases of equity interests or shares of capital stock in LAI
North America or any of its Subsidiaries that are held by investment
professionals or officers whose employment with LAI North America or any of its
Subsidiaries has terminated, not make any distributions or declare, pay or set
aside any dividends with respect to, or split, combine, redeem, reclassify,
purchase or otherwise acquire, directly or indirectly, any equity interests or
shares of capital stock of, or other equity or voting interest in, LAI North
America or any of its Subsidiaries, or (B) except for issuances of non-voting
equity securities to investment professionals and officers of the general
partner, manager or persons acting in a comparable capacity of a Fund managed by
LAI North America or its Subsidiaries in return for capital contributed

 

-15-



--------------------------------------------------------------------------------

or services provided by such investment professionals and officers, not make any
other changes in the capital structure of LAI North America or any of its
Subsidiaries;

 

(v) except for issuances of non-voting equity securities to investment
professionals and officers of the general partner, manager or persons acting in
a comparable capacity of a Fund managed by LAI North America or its Subsidiaries
in return for capital support contributed or services provided by such
investment professionals and officers, not authorize for issuance, issue, sell,
deliver or agree or commit to issue, sell or deliver (A) any equity interests or
capital stock of or other equity or voting interest in, LAI North America or any
of its Subsidiaries or (B) any Equity Rights in respect of any security
convertible into, exchangeable for or evidencing the right to subscribe for or
acquire either (1) any equity interests or shares of capital stock of, or other
equity or voting interest in, LAI North America or any of its Subsidiaries or
(2) any securities convertible into, exchangeable for, or evidencing the right
to subscribe for or acquire, any shares of the capital stock of, or other equity
or voting interest in, LAI North America or any of its Subsidiaries;

 

(vi) not sell, transfer, assign, convey, lease, license, mortgage, pledge or
otherwise subject to any Lien any of the material properties or assets, tangible
or intangible, relating to the North American Merchant Banking Business (other
than any Fund or portfolio company or investment of any Fund) or LAI North
America or any of its Subsidiaries, except in the ordinary course of business
consistent with past practice;

 

(vii) cause LAI North America and its Subsidiaries not to incur, assume or
guarantee (including by way of any agreement to “keep well” or of any similar
arrangement) or cancel or waive any claims under any indebtedness or other
claims or rights of substantial value or amend or modify the terms relating to
any such indebtedness, claims or rights, except in the ordinary course of
business consistent in nature with past practice (which exceptions include, for
the avoidance of doubt, ordinary course guarantees of “clawback” obligations to
return some or all of any carried interest distributions);

 

(viii) except for investments made that are to be warehoused and subsequently
sold to a Fund whose formation has been approved by the Lazard LAI Directors,
cause LAI North America and its Subsidiaries not to acquire any business or
person, by merger or consolidation, purchase of substantial assets or equity
interests, or by any other manner, in a single transaction or a series of
related transactions, or enter into any contract, letter of intent or similar
arrangement (whether or not enforceable) with respect to the foregoing;

 

(ix) other than any agreement, contract or transaction to invest in any Fund for
which LAI North America or its Subsidiaries is the general partner, manager or
persons acting in a comparable capacity and other than transactions in the
ordinary course of business with the Capital Markets Business that are on an
arm’s length basis, cause LAI North America and its Subsidiaries not to enter
into any agreement, contract or transaction between itself, on the one hand, and
any Affiliate of LFCM Holdings and its Subsidiaries (other than LAI North
America and its Subsidiaries), on the other hand;

 

-16-



--------------------------------------------------------------------------------

(x) not enter into any agreement for any transaction or series of related
transactions, or engage in any transaction or series of related transactions
that, upon the consummation of such transaction or series of related
transactions, would result in any Change of Control of LAI Holdings, LAI North
America or any Subsidiary of LAI North America;

 

(xi) cause LAI Holdings to have a board of directors comprised of five members,
at least two of whom shall be designated by Lazard Group (the “Lazard LAI
Directors”), which two Lazard LAI Directors shall not be removed without the
prior written consent of Lazard Group;

 

(xii) include a provision in the operating agreement of LAI Holdings that would
require approval of both Lazard LAI Directors for any changes to the capital
structure of LAI Holdings or its Subsidiaries (other than any general partner,
manager or entity acting in a comparable capacity of a Non-Sponsored Fund);

 

(xiii) include a provision in the operating agreement of LAI Holdings and its
Subsidiaries, as applicable, that would require prior approval of both Lazard
LAI Directors to adopt, amend or modify any governance or economic arrangements
(including governance and economic arrangements between LFCM Holdings and its
Subsidiaries, on the one hand, and Lazard Group and its Subsidiaries, on the
other hand, and including the allocation of carried interest and management
fees) for each Fund existing as of the date hereof managed by LFCM Holdings or
any of its Subsidiaries, subject to agreements existing as of the date hereof,
including the appointment of investment committees, Bruce Wasserstein’s veto
rights as Head of Lazard and contractual arrangements with Fund managers;

 

(xiv) from the date hereof until the earliest of (A) the fifth anniversary of
the date hereof, (B) the expiration of the North American Option and (C) the
North America Closing, support, financially or otherwise, the development of the
North American Merchant Banking Business in accordance with current business
plans and methods of operations, including contemplated staffing plans, and
provide LAI Holdings and its Subsidiaries with adequate financial support toward
this end, including adequate funding to pay for any losses of the general
partner or manager (or comparable person) of such Funds; provided that the
funding obligation shall not exceed the aggregate amounts set forth in Schedule
3.7(a)(xiv);

 

(xv) subject to Section 3.7(a)(xiv), pay all of the financial obligations of LAI
Holdings or any of its Subsidiaries to the extent not paid and perform all of
the covenants and obligations of LAI Holdings or any of its Subsidiaries to the
extent not performed, including any and all obligations of LAI Holdings and its
Subsidiaries to any third party;

 

(xvi) require the approval of the board of directors of LFCM Holdings (in
addition to the board of directors of LAI Holdings) to approve any budget of LAI
Holdings or any of its Subsidiaries and any material deviations from such
budget;

 

-17-



--------------------------------------------------------------------------------

(xvii) use the amounts provided by Lazard Group to LFCM Holdings set forth on
Schedule 3.7(a)(xvii) for the purposes set forth on such Schedule; and

 

(xviii) not enter into any agreement with any investor or group of investors in
any Fund for which LAI North America or its Subsidiaries is the general partner,
manager or persons acting in a comparable capacity that would require approval
or consent of such investor or a group of investors in order for Lazard Group to
acquire all of the outstanding limited liability company interests in LAI North
America pursuant to the North American Option.

 

(b) Covenants Relating to the European Merchant Banking Business. LFCM Holdings
hereby agrees that, on the date hereof and until the earlier of (1) the
expiration of the European Option or (2) the Europe Closing, except with the
prior written consent of Lazard Group, LFCM Holdings shall, and shall cause its
Subsidiaries to:

 

(i) except as set forth on Schedule 3.7(b)(i), conduct all of the European
Merchant Banking Business of LFCM Holdings and its Subsidiaries, and hold all of
the assets, rights, property and interests relating to the European Merchant
Banking Business, in each case solely in and through LAI Europe, its wholly
owned Subsidiaries, its Controlled Subsidiaries that are general partners,
managers or persons acting in a comparable capacity of a Fund and the Funds
managed by LAI Europe or its Controlled Subsidiaries;

 

(ii) (A) not conduct any business or activity other than the European Merchant
Banking Business in or through LAI Europe or its Subsidiaries and the Funds
managed by LAI Europe or its Subsidiaries, and (B) cause LAI Europe and its
Subsidiaries not to assume any liabilities or obligations other than those
primarily related to the European Merchant Banking Business;

 

(iii) use reasonable efforts to cause the European Merchant Banking Business of
LFCM Holdings and its Subsidiaries to be conducted in the ordinary course in all
material respects;

 

(iv) (A) except for (1) distributions to the equityholders of any non-wholly
owned Subsidiary of LAI Europe and payments of profit shares to investment
professionals or officers, (2) distributions or dividends (in each case
consisting of either cash or securities received as an in-kind distribution from
a Fund) from any Subsidiary of LAI Europe to LAI Europe, (3) distributions or
dividends (in each case consisting of either cash or securities received as an
in-kind distribution from a Fund) representing realized profits, realized income
or realized gain from LAI Europe to LAI Holdings, from LAI Holdings to LFCM
Holdings, or from LFCM Holdings to its members or (4) redemptions or repurchases
of equity interests or shares of capital stock in LAI Europe or any of its
Subsidiaries that are held by investment professionals or officers whose
employment with LAI Europe or any of its Subsidiaries has terminated, not make
any distributions or declare, pay or set aside any dividends with respect to, or
split, combine, redeem, reclassify, purchase or otherwise acquire, directly or
indirectly, any equity interests or shares of capital stock of, or other equity
or voting interest in, LAI Europe or

 

-18-



--------------------------------------------------------------------------------

any of its Subsidiaries, or (B) except for issuances of non-voting equity
securities to investment professionals and officers of the general partner,
manager or persons acting in a comparable capacity of a Fund managed by LAI
Europe or its Subsidiaries in return for capital contributed or services
provided by such investment professionals and officers, not make any other
changes in the capital structure of LAI Europe or any of its Subsidiaries;

 

(v) except for issuances of non-voting equity securities to investment
professionals and officers of the general partner, manager or persons acting in
a comparable capacity of a Fund managed by LAI Europe or its Subsidiaries in
return for capital contributed or services provided by such investment
professionals and officers, not authorize for issuance, issue, sell, deliver or
agree or commit to issue, sell or deliver (A) any equity interests or capital
stock of or other equity or voting interest in, LAI Europe or any of its
Subsidiaries or (B) any Equity Rights in respect of any security convertible
into, exchangeable for or evidencing the right to subscribe for or acquire
either (1) any equity interests or shares of capital stock of, or other equity
or voting interest in, LAI Europe or any of its Subsidiaries or (2) any
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire, any shares of the capital stock of, or other equity or
voting interest in, LAI Europe or any of its Subsidiaries;

 

(vi) not sell, transfer, assign, convey, lease, license, mortgage, pledge or
otherwise subject to any Lien any of the material properties or assets, tangible
or intangible, relating to the European Merchant Banking Business (other than
any Fund or portfolio company or investment of any Fund) or LAI Europe or any of
its Subsidiaries, except in the ordinary course of business;

 

(vii) cause LAI Europe and its Subsidiaries not to incur, assume or guarantee
(including by way of any agreement to “keep well” or of any similar arrangement)
or cancel or waive any claims under any indebtedness or other claims or rights
of substantial value or amend or modify the terms relating to any such
indebtedness, claims or rights, except in the ordinary course of business
consistent with past practice (which exceptions include, for the avoidance of
doubt, ordinary course guarantees of “clawback” obligations to return some or
all of any carried interest distributions);

 

(viii) except for investments made that are to be warehoused and subsequently
sold to a Fund whose formation has been approved by the Lazard LAI Directors,
cause LAI Europe and its Subsidiaries not to acquire any business or person, by
merger or consolidation, purchase of substantial assets or equity interests, or
by any other manner, in a single transaction or a series of related
transactions, or enter into any contract, letter of intent or similar
arrangement (whether or not enforceable) with respect to the foregoing;

 

(ix) other than any agreement, contract or transaction to invest in any Fund for
which LAI Europe or its Subsidiaries is the general partner, manager or persons
acting in a comparable capacity and other than transactions in the ordinary
course of business with the Capital Markets Business that are on an arm’s length
basis, cause LAI Europe and its Subsidiaries not to enter into any agreement,
contract or transaction be-

 

-19-



--------------------------------------------------------------------------------

tween itself, on the one hand, and any Affiliate of LFCM Holdings and its
Subsidiaries (other than LAI Europe and its Subsidiaries), on the other hand;

 

(x) not enter into any agreement for any transaction or series of related
transactions, or engage in any transaction or series of related transactions
that, upon the consummation of such transaction or series of related
transactions, would result in any Change of Control of LAI Holdings, LAI Europe
or any Subsidiary of LAI Europe;

 

(xi) cause LAI Holdings to have a board of directors comprised of at five
members, at least two of which shall be Lazard LAI Directors, which two Lazard
LAI Directors shall not be removed without the prior written consent of Lazard
Group;

 

(xii) include a provision in the operating agreement of LAI Holdings that would
require approval of both Lazard LAI Directors for any changes to the capital
structure of LAI Holdings or its Subsidiaries (other than any general partner,
manager or entity acting in a comparable capacity of a Non-Sponsored Fund);

 

(xiii) include a provision in the operating agreement of LAI Holdings and its
Subsidiaries, as applicable, that would require prior approval of both Lazard
LAI Directors to adopt, amend or modify any governance or economic arrangements
(including governance and economic arrangements between LFCM Holdings and its
Subsidiaries, on the one hand, and Lazard Group and its Subsidiaries, on the
other hand, and including allocation of carried interest and management fees)
for each Fund existing as of the date hereof managed by LFCM Holdings or any of
its Subsidiaries, subject to agreements existing as of the date hereof,
including the appointment of investment committees, Bruce Wasserstein’s veto
rights as Head of Lazard and contractual arrangements with Fund managers;

 

(xiv) from the date hereof, support, financially or otherwise, the development
of the European Merchant Banking Business in accordance with current business
plans and methods of operations, including contemplated staffing plans, and
provide LAI Holdings and its Subsidiaries with adequate financial support toward
this end, including adequate funding to pay for any losses of the general
partner or manager (or comparable person) of such Funds; provided that the
funding obligation shall not exceed the aggregate amounts contemplated in
Schedule 3.7(b)(xiv);

 

(xv) subject to Section 3.7(b)(xiv), pay all of the financial obligations of LAI
Holdings or any of its Subsidiaries to the extent not paid and perform all of
the covenants and obligations of LAI Holdings or any of its Subsidiaries to the
extent not performed, including any and all obligations of LAI Holdings and its
Subsidiaries to any third party;

 

(xvi) require the approval of the board of directors of LFCM Holdings (in
addition to the board of directors of LAI Holdings) to approve any budget of LAI
Holdings or any of its Subsidiaries and any material deviations from such
budget;

 

(xvii) use the amounts provided by Lazard Group to LFCM Holdings set forth on
Schedule 3.7(b)(xvii) for the purposes set forth on such Schedule; and

 

-20-



--------------------------------------------------------------------------------

(xviii) not enter into any agreement with any investor or group of investors in
any Fund for which LAI Europe or its Subsidiaries is the general partner,
manager or person acting in a comparable capacity that would require approval or
consent of such investor or a group of investors in order for Lazard Group to
acquire all of the issued shares in the share capital of LAI Europe pursuant to
the European Option.

 

(c) Formation of Funds

 

(i) None of LAI Holdings nor any of its Subsidiaries shall, and LFCM Holdings
shall cause LAI Holdings and its Subsidiaries not to, form, sponsor or manage
any Fund after the date hereof (other than any Fund that LAI Holdings or any of
its Subsidiaries sponsors or manages as of the date hereof) unless the
conditions set forth on Schedule 3.7(c)(i) have been met.

 

(ii) For purposes of Section 3.7(a) and (b), the phrase “general partner,
manager or person acting in a comparable capacity of a Fund” shall, with respect
to Corporate Partners II Limited, include Corporate Partners II Holdings LLC.

 

Section 3.8 Lazard Group Non-Compete.

 

(a) Subject to Section 3.8(c), Lazard Group agrees that, during the period
commencing on the date hereof and until the earlier of (1) the expiration of the
North American Option or (2) the North America Closing, Lazard Group shall not,
and shall cause its Controlled Affiliates not to, directly or indirectly,
conduct, own, manage, have control of, by itself or in combination with other
persons (whether as employer, proprietor, owner, shareholder, partner, member,
trustee or otherwise), any business that engages in or competes with any North
American Competitive Business.

 

(b) Subject to Section 3.8(c), Lazard Group agrees that, during the period
commencing on the date hereof and until the earlier of (1) the expiration of the
European Option or (2) the Europe Closing, Lazard Group shall not, and shall
cause its Controlled Affiliates not to, directly or indirectly, conduct, own,
manage, have control of, by itself or in combination with other persons (whether
as employer, proprietor, owner, shareholder, partner, member, trustee or
otherwise), any business that engages in or competes with any European
Competitive Business.

 

(c) Notwithstanding the foregoing, but except as set forth in Section 3.9,
nothing in this Agreement shall:

 

(i) prohibit Lazard Group or any of its Affiliates from acquiring or holding, as
a passive investment, securities of any person listed on a stock exchange or
automated quotation system to the extent that such investment does not directly
or indirectly confer upon Lazard Group or any of its Affiliates more than 5% of
the voting power with respect to, or interests in the profits of, such person;

 

(ii) prohibit Lazard Group or any of its Affiliates from acquiring or holding
securities of any person whose principal business is not the European
Competitive Business or the North American Competitive Business; provided,
however, that if Lazard Group or any of its Controlled Affiliates shall acquire
any person and, but for the

 

-21-



--------------------------------------------------------------------------------

exception provided in this Section 3.8(c)(ii), such acquisition would be in
violation of Section 3.8(a) or 3.8(b), then Lazard Group shall not form any
successor Fund that engages in or competes with any North American Competitive
Business or European Competitive Business, as applicable;

 

(iii) limit or otherwise restrict the ability of Lazard Group, any Lazard Group
Company or any Controlled Affiliate of Lazard Group to conduct any financial
advisory or asset management services (including with respect to the placement
of securities by, or advisory of, any merchant banking or private investment
funds or management companies but excluding the management, sponsorship or
formation of alternative investment Funds whose primary objective is to make
privately negotiated investments in companies or other entities primarily doing
business in North America or Europe or headquartered in North America with
substantial business in North America or in Europe with substantial business in
Europe, real estate located in North America or in Europe or loans relating to
real estate located in North America or Europe), including the activities and
services incidental thereto; or

 

(iv) limit or otherwise restrict the ability of Lazard Group, any Lazard Group
Company or any Controlled Affiliate of Lazard Group to invest in or through, or
hold investments in or through, any company (other than any Fund) or to invest,
as a passive investment, in or through, or hold investments in or through, any
Fund.

 

(d) Lazard Group acknowledges and agrees that the restrictive covenants and
other agreements contained in this Section 3.8 are an essential part of this
Agreement, the Separation Agreement and the transactions contemplated thereby,
and constitute a material inducement to LFCM Holdings’ entering into and
performing its obligations under this Agreement and the Separation Agreement. It
is the intention of the parties hereto that if any of the restrictions or
covenants contained herein is held to cover a geographic area or to be for a
length of time that is not permitted by applicable law, or is in any way
construed to be too broad or to any extent invalid, such provision shall not be
construed to be null, void and of no effect, but to the extent such provision
would then be valid or enforceable under applicable law, such provision shall be
construed and interpreted or reformed to provide for a restriction or covenant
having the maximum enforceable geographic area, time period and other provisions
as shall be valid and enforceable under applicable law. Lazard Group
acknowledges, stipulates and agrees that a breach or non-compliance of any of
its obligations under this Section 3.8 will result in irreparable harm and
continuing damage to the LFCM Companies for which there will be no adequate
remedy at law, and therefore agree that the LFCM Companies shall be entitled to
specific enforcement of the terms hereof and any other equitable remedy to which
the LFCM Companies may be entitled, including injunctive relief. In the event of
a breach or threatened breach of this Section 3.8, each LFCM Company and its
successors or assigns may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions of this Section 3.8 without posting a bond or other security.

 

Section 3.9 Acknowledgement of Existing Obligations.

 

-22-



--------------------------------------------------------------------------------

(a) Lazard Group hereby acknowledges that it will, and will cause its applicable
Subsidiaries to, comply with its obligations with respect to the Funds managed
by LAI Holdings or its Subsidiaries existing as of the date hereof, which
obligations are set forth on Schedule 3.9(a).

 

(b) Notwithstanding Section 3.8, Lazard Group hereby agrees that it will, and
will cause its applicable Subsidiaries, to comply with the covenants under the
agreements for the Funds managed by LAI Holdings or its Subsidiaries, which
covenants and agreements and applicable Subsidiaries are set forth on Schedule
3.9(b) and relate to (i) allocation of certain investment opportunities and
restrictions on forming funds with the same investment parameters and (ii) with
respect to certain funds targeted to make investments in a specific sector or
industry, restrictions on accepting certain assignments relating to the purchase
or sale of assets, properties or companies in such sector or industry. To the
extent that any covenant set forth on Schedule 3.9(b) would require an employee
or managing director of Lazard Group or any of its Subsidiaries to comply with
such covenant, and LAI Holdings or its Subsidiaries shall have informed Lazard
Group of such covenant, Lazard Group shall use commercially reasonable efforts
to cause such employees or managing director to comply with such covenants,
including by notifying such employee or managing director of such covenant.

 

Section 3.10 No Obligation to Provide Capital or Funding. Except as set forth on
Schedule 3.10, the Parties agree that, after the Separation, Lazard Group shall
have no obligation to provide capital or other funding or services with respect
to any Fund managed by LAI Holdings or any of its Subsidiaries that is formed
after the date hereof, unless otherwise agreed in writing by Lazard Group after
the date hereof.

 

ARTICLE IV

 

LFCM NON-COMPETE

 

Section 4.1 LFCM Non-Compete.

 

(a) Subject to Section 4.1(b), LFCM Holdings agrees that, during the Non-Compete
Term, LFCM Holdings shall not, and shall cause its Controlled Affiliates (it
being understood that any Fund or investment or portfolio company of a Fund
shall not be deemed to be a Controlled Affiliate of LFCM Holdings) not to,
directly or indirectly, conduct, own, manage, have control of, by itself or in
combination with other persons (whether as employer, proprietor, owner,
shareholder, partner, member, trustee or otherwise), any business that engages
in or competes with any Lazard Competitive Business; provided that upon the
latest to occur of (i) expiration of the Alliance Term, (ii) termination of the
Alliance Term (other than a termination of the Alliance Term because of a breach
by LFCM Holdings of this Agreement), and (iii) the expiration or earlier
termination of the Capital Markets License (as defined in the License Agreement)
(provided, further, that, so long as the LFCM License (as defined in the License
Agreement) is in effect, the foregoing proviso shall be applicable only so long
as the LFCM Holdings shall not be using any of the Licensed Marks (as defined in
the License Agreement) under the LFCM License), this non-compete obligation
shall not apply to LCM.

 

-23-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, nothing in this Agreement shall:

 

(i) prohibit LFCM Holdings or any of its Affiliates from acquiring or holding,
as a passive investment, securities of any person listed on a stock exchange or
automated quotation system to the extent that such investment does not directly
or indirectly confer upon LFCM Holdings or any of its Affiliates more than 5% of
the voting power with respect to, or interests in the profits of, such person;

 

(ii) prohibit the formation, sponsorship, investment or management activities
of, or investments in, any Fund formed, sponsored or managed by LFCM Holdings or
any of its Subsidiaries (or for which LFCM Holdings or any of its Subsidiaries
acts in a similar capacity);

 

(iii) prohibit LFCM Holdings or any of its Affiliates from conducting, owning,
managing, having control of, by itself or in combination with other persons
(whether as employer, proprietor, owner, shareholder, partner, member, trustee
or otherwise), any business that engages in or competes with any Lazard
Competitive Business if: (A) such business was not a Lazard Competitive Business
as of the date hereof and (B) LFCM Holdings or its Affiliates shall have
conducted, owned, managed, had control of, as applicable, such business prior to
the time at which such business engaged in or competed with any Lazard
Competitive Business.

 

(iv) prohibit LCM from forming, sponsoring or managing one hedge Fund on the
terms and conditions set forth on Schedule 4.1(b)(iv).

 

(c) LFCM Holdings acknowledges and agrees that the restrictive covenants and
other agreements contained in this Section 4.1 are an essential part of this
Agreement, the Separation Agreement, the License Agreement and the transactions
contemplated thereby, and constitute a material inducement to Lazard Group’s
entering into and performing its obligations under this Agreement and the
Separation Agreement. It is the intention of the parties hereto that if any of
the restrictions or covenants contained herein is held to cover a geographic
area or to be for a length of time that is not permitted by applicable law, or
is in any way construed to be too broad or to any extent invalid, such provision
shall not be construed to be null, void and of no effect, but to the extent such
provision would then be valid or enforceable under applicable law, such
provision shall be construed and interpreted or reformed to provide for a
restriction or covenant having the maximum enforceable geographic area, time
period and other provisions as shall be valid and enforceable under applicable
law. LFCM Holdings acknowledges, stipulates and agrees that a breach or
non-compliance of any of its obligations under this Section 4.1 will result in
irreparable harm and continuing damage to the Lazard Group Companies for which
there will be no adequate remedy at law, and therefore agree that the Lazard
Group Companies shall be entitled to specific enforcement of the terms hereof
and any other equitable remedy to which the Lazard Group Companies may be
entitled, including injunctive relief. In the event of a breach or threatened
breach of this Section 4.1, each Lazard Group Company and its successors or
assigns may, in addition to other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions of this Section 4.1 without posting a bond or other security.

 

-24-



--------------------------------------------------------------------------------

ARTICLE V

 

GENERAL TERMS AND CONDITIONS

 

Section 5.1 Complete Agreement. (a) This Agreement and the Exhibits hereto, the
Separation Agreement and the Annexes, Exhibits and Schedules thereto shall
constitute the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter.

 

(b) Each Party represents to the other Party hereto as follows:

 

(i) such Party has the requisite company power and authority and has taken all
company action necessary in order to execute, deliver and perform this Agreement
and to consummate the transactions contemplated hereby; and

 

(ii) this Agreement has been duly executed and delivered by such Party and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof (assuming the due execution and delivery hereof by the other
Party hereto).

 

Section 5.2 Expenses. Except as expressly set forth in this Agreement, all third
party fees, costs and expenses paid or incurred in connection with the
transactions contemplated by this Agreement shall be paid by the Party incurring
such fees, costs or expenses.

 

Section 5.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (other than the laws regarding
choice of laws and conflicts of laws that would apply the substantive laws of
any other jurisdiction) as to all matters, including matters of validity,
construction, effect, performance and remedies.

 

Section 5.4 Notices. All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a Party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number or person as a Party may designate
by notice to the other Party):

 

If to Lazard Group:

 

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: General Counsel

Fax: (212) 332-5972

 

-25-



--------------------------------------------------------------------------------

If to LFCM Holdings:

 

LFCM Holdings LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: Chief Executive Officer

Fax: (212) 332-1789.

 

Section 5.5 Amendment, Modification or Waiver. This Agreement may be amended,
modified, waived or supplemented, in whole or in part, only by a written
agreement signed by all of the Parties. The waiver by such Parties of any breach
of this Agreement shall not be construed as a waiver of any subsequent breach.

 

Section 5.6 Successors and Assigns; No Third-Party Beneficiaries. (a) This
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the Parties and their successors and permitted assigns, but
neither this Agreement nor any of the rights, interests and obligations
hereunder shall be assigned or otherwise transferred, in whole or in part, by
any Party without the prior written consent of each of the Parties.

 

(b) This Agreement is solely for the benefit of the Parties and is not intended
to confer upon any other persons any rights or remedies hereunder.

 

Section 5.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Section 5.8 Delaware Court. Each of the Parties agrees that all actions or
proceedings arising out of or in connection with this Agreement, or for
recognition and enforcement of any judgment arising out of or in connection with
this Agreement, shall be tried and determined exclusively in the state or
federal courts in the State of Delaware, and each of the Parties hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts. Each of the Parties hereby expressly
waives any right it may have to assert, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any such action or
proceeding: (a) any claim that it is not subject to personal jurisdiction in the
aforesaid courts for any reason; (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts; and (c) that (i) any of the aforesaid courts is an inconvenient or
inappropriate forum for such action or proceeding, (ii) venue is not proper in
any of the aforesaid courts and (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by any of the aforesaid courts.

 

Section 5.9 Interpretation. The Article and Section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the Parties and shall not in any way affect the meaning or interpretation of
this Agreement.

 

Section 5.10 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and ef-

 

-26-



--------------------------------------------------------------------------------

fect so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.

 

Section 5.11 No Joint Venture. Notwithstanding any provision hereof, this
Agreement does not create, and is not intended to create, a joint venture,
partnership or agency relationship between the Parties. For all purposes of this
Agreement, each Party shall be and act as an independent contractor and not as
partner, joint venturer or agent of the other and shall not bind nor attempt to
bind the other to any contract. Each Party shall be free to manage and control
its business as it sees fit, without the management, control or assistance of
the other Party, except as otherwise prescribed herein.

 

Section 5.12 No Individual Authority. Neither Party shall, without the express,
prior written consent of the other Party, take any action for or on behalf of or
in the name of the other Party, or assume, undertake or enter into any
commitment, debt, duty or obligation binding upon any other Party, except for
actions expressly provided for in this Agreement.

 

Section 5.13 Non-Exclusivity. Unless otherwise expressly set forth herein or in
any other agreement between the Parties or other members of their respective
Groups, the undertakings referenced herein and the relationship between the
Parties, and all aspects thereof are and shall be non-exclusive. Provided that
such activities do not otherwise constitute a breach of this Agreement or the
Separation Agreement, each Party may develop itself, or purchase or otherwise
acquire from third parties, any products or services, and each Party may engage
in any business, even if such business is competitive with the business of the
other Party.

 

Section 5.14 Regulatory Obligations. Nothing in this Agreement shall require
either Party or any of its Subsidiaries to violate or breach any applicable law,
including any regulatory obligations binding on such person.

 

[Remainder of page left intentionally blank]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative.

 

LAZARD GROUP LLC

By:

 

/s/ Michael J. Castellano

   

Name:

 

Michael J. Castellano

   

Title:

 

Chief Financial Officer

 

LFCM HOLDINGS LLC

By:

 

/s/ Michael J. Castellano

   

Name:

 

Michael J. Castellano

   

Title:

 

Authorized Signatory

 

[Signature Page to Business Alliance Agreement]

 